       Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 1 of 33



                  G. Theodore Davis, M.D. & Associates, P.A.

 IDAHO                                                                       NEW MEXICO
 P. O. Box 2196                                                        3515 Grand Ave, NE
 Coeur D Alene                  gtdavismd@gtdavismd.com                        Albuquerque
 Idaho 83816                                                            New Mexico 87106
 Voice (843) 737-1039                                                 Voice (505) 242-8502
 Voice (505) 235-8466                                                   Fax (505) 242-5060

 March 13 , 2020
 Medical Expert Report
 To:     Ryan M Perdue, Esq
         c/o Fernelius Simon Mace Robertson
         Perdue PLLC
         4119 Montrose Blvd. Suite 550
         Houston TX 77006


 From: G. Theodore Davis, MD


 Re:     Review and Analysis of Medical Records and Documents - Kyle Beebe
         (Beebe v John Todd; 19-CV-00545)
         DOB -
         SS # - xxx-xx-
         DOI - 5/5/16

INTRODUCTION

As you requested I have prepared this expert report to discuss the opinions and
conclusions I have reached to a reasonable degree of medical certainty in this case
with respect to whether or not the review and analysis of the information contained in
the medical records and other materials provides a medical basis to support a
conclusion that as a result of the motor vehicle collision of 5/5/16 Mr. Beebe sustained
injury; and, if so, the nature and extent of that injury and any medical care related to
that event.

It is my understanding that discovery is ongoing. Thus, when additional information
becomes available, I reserve the right to amend, modify or clarify the opinions and
conclusions expressed in this report if warranted. Copies of my CV, fee schedule, and
four year deposition and trial lists are provided separately.

Medical and related matters, such as clinical mechanism of injury analysis, medical
causation analysis, traumatic and non-traumatic musculoskeletal and neurological

                                      Page 1 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 2 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


conditions, rheumatologic disorders, interpretation of diagnostic studies, disability
analysis, review and analysis of medical records and documents, and identification of
and review and analysis of medical literature are within my scope of knowledge,
education, training and combined 44-year professional experience in emergency
medicine (board certification current through 2028)1, occupational medicine (clinical
emphasis on musculoskeletal medicine/orthopaedics, medical causation analysis,
disability management, mechanism of injury assessment), disability evaluation
medicine, general medicine, orthopaedic surgery (Commissioned Officer, US Public
Health Service, 1977-78), and medical/legal analysis. Additional information regarding
my education, training, experience, relevant medical principles (e.g., medical
documentation, mechanism of injury, medical causation, etc.), and methodology
employed in this review and analysis is included for the reader in the Appendix of this
report.


MATERIALS REVIEWED

VOLUME 1 (three ring binder)

Imaging and other study reports and materials

Animus Surgical Hospital followed by billing document

2016
•          5/5/16 Abdominal Ultrasound: Alcindor / DeLacey
•          5/5/16 Scrotal Ultrasound: Alcindor / DeLacey
•          5/13/16 CT abdomen and pelvis; unidentified provider / Johnson
•          12/21/16 MRI lumbar spine; Silva / Johnson

2017
•    6/8/17 MRI pelvis; Schermer / Johnson
•    6/26/17 MRI lumbar spine; Silva / Johnson
•    11/14/17 sacroiliac joints; Silva / Johnson

1
 Because the broad clinical and scientific discipline of emergency medicine necessarily
intersects and overlaps with virtually every other medical speciality and sub-specialty, the
credential includes over 20 defined core categories of knowledge and expertise. See for
examples: “Core Content of Emergency Medicine,” American College of Emergency Medicine,
American Board of Emergency Medicine, Society for Academic Emergency Medicine, Annals of
Emergency Medicine, August 8, 1991; “The Model of the Clinical Practice of Emergency
Medicine,” The Core Content Task Force, Annals of Emergency Medicine, June, 2001, 745-
770; and, “The Model of the Clinical Practice of Emergency Medicine: A 2-Year Update,” 2003
EM Model Review Task Force, Annals of Emergency Medicine, June 2005, 659-674

                                                     Page 2 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 3 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


•          11/14/17 lumbar spine; Silva / Johnson

2018 - no records

2019 - no records

2020 - no records

Animus Urgent Care

2016
•    5/13/16 lumbar spine and pelvis; Pitts / Maes

2017 - no records

2018 - no records

2019 - no records

2020 - no records

Mercy Medical Center followed by billing documents

2017 -
•      7/7/17 Total body bone scan; unidentified provider / Messerli

Spine Colorado

2017
•    9/22/17 lumbar spine with flexion and extension views; unidentified provider /
     Abtahl

2018 - no records

2019 - no records

2020 - no records

Three Springs Imaging followed by billing document

2018
•    12/4/18 MRI lumbar spine; unidentified provider / unidentified provider


                                                     Page 3 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 4 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


2019 - no records

2020 - no records

Medical Records and Related Documents

Animus Surgical Hospital and related clinics, James Pitts, PA-C, David Silva, DO,
and scans of records from Spine Colorado followed by billing documents

2016 - 5/5 (ED record), 5/5 (abdominal US and scrotal US), 5/13, 5/23, 6/20, 7/25, 8/30,
9/23, 10/24, 12/19

2017 - 1/18 (procedure note Silva), 1/18 (Silva),1/26, 2/21, 3/7 (Silva), 3/7, 3/28, 4/11,
5/5, 5/12, 6/14, 7/13, 8/18, 8/25, 9/22 (Spine Colorado, Am ir Abtahi, MD), 10/3, 11/2
(Silva), 11/13, 12/13

2018 - 2/9, 6/14

2019 - no records

2020 - no records

VOLUME 2 (three ring binder)

Bayfield Physical Therapy followed by insurance documents

2016 - 7/6, 7/6, 7/11, 7/20, 7/25, 7/25, 7/25, 7/27, 8/1, 8/10, 8/15, 8/22, 8/30, 8/31, 9/7,
 9/12, 9/14, 9/21, 9/28

2017 - 2/1, 2/1, 2/6 2/8, 2/15, 2/20, 2/22, 3/1

2018 - no records

2019 - no records

2020 - no records

Lake Chiropractic followed by billing documents

2016 - 5/5, 5/5, 5/9, 5/12, 5/16, 5/19, 6/2, 6/9, 6/13

2017 - 3/9, 3/13, 3/16, 3/23, 4/5, 4/10, 4/13, 4/17, 4/20, 4/24, 5/1, 5/8, 5/11


                                                  Page 4 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 5 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


2018 - no records

2019 - 1/8, 1/31

2020 - no records

Mercy Medical Center followed by billing documents

2017 - 7/7

2018 - no records

2019 - no records

2020 - no records

Reliance Medical Group, Nick Armano, PAC, Larry Welling, MD, Chad Silseth, DC
followed by billing documents

2018 - 6/26, 6/26, 6/26, 6/26, 6/26, 6/27, 7/?, 7/26, 7/30, 7/30, 8/1, 8/1, 8/6, 8/6, 8/13,
8/13, 9/19, 9/19, 9/19, 9/24

2019 - no records

2020 - no records

emails, misc

Southwest Colorado Spine / DBA Animas Spine, David Silva DO and Patrick
McLaughlin, MD followed by billing documents

2016 - 12/20

2017 - 1/4, 1/18, 2/7, 3/7, 6/1, 11/6, 11/14

2018 - 1/26

2019 - no records

2020 - no records




                                                  Page 5 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 6 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Spine Colorado, Amir Abtahi, MD, Jamie Nelson, PASUP, Cyril Bochachvesky, MD
followed by billing documents

2017 - 9/22, 10/9, 11/1, 11/28, 12/5

2018 - no records

2019 - 1/14

2020 - no records

Non-Medical Records and Documents

Accident Report dated 5/5/16

Photos

Complaint

Answers to Defendant John Todd’s First Set of Interrogatories and Requests for
Production to Plaintiff Kyle Beebe

Deposition of Kyle Beebe dated 1/16/20


ANALYSIS and DISCUSSION

Section 1:

Does analysis of the information contained in the reviewed medical records and
other documents provide a medical basis to support a conclusion that as a result
of the motor vehicle collision of 5/5/16 plaintiff sustained clinically significant
injury to his spine, sacroiliac joints, internal organs, or other body regions, organ
systems or functions?

No, for the reasons discussed below. At the time of the collision, plaintiff was 44 years
old.

Provided materials including accident scene photographs (available photos reproduced
on page 9), the sheriff’s report, plaintiff’s medical records, and plaintiff’s deposition
transcript reflect that on 5/5/16 at about 6 am the Ford pickup truck driven by plaintiff
and the Ford pickup driven by Mr. Todd were involved in a collision in Cedar Hill.


                                                  Page 6 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 7 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Although the impact appears to have been significant (with plaintiff testifying that his
truck was traveling at around 40-65 mph (see Lake Chiropractic note of 5/5/16), but
braking prior to contact with the side of the Todd truck), neither party reported injury at
the scene, neither party was ejected from the vehicles, the vehicles did not roll over, no
intrusion occurred into the passenger compartment of plaintiff’s truck, plaintiff was
wearing appropriate safety harnesses/belts, and he was awake, alert and ambulatory at
the scene in no apparent distress. Plaintiff did not go to a hospital emergency
department for assessment (although subsequently on that day he did seek attention
from a chiropractor and then from an urgent care facility). Accordingly, although a motor
vehicle crash of this nature carries the potential for a consequential clinical mechanism
of injury,2 based upon review and analysis of the information discussed above, and
information contained in subsequent clinical records of plaintiff, the particular
circumstances of this event did not. 3


2
 In assessing a “clinical mechanism of injury” from a medical perspective, the kind of
information discussed in this paragraph and other sections of this report is relevant to the
analysis, and physicians assessing trauma in a clinical setting take this kind of data into
consideration when evaluating the probability and/or severity of potential injury in order to make
medical management decisions. This data may also be relevant in formulating causation
opinions and conclusions in the forensic context. Regarding this concept, see for examples:
Etiology, Mechanism of Injury: Rosen’s Emergency Medicine: Concepts and Clinical Practice,
6th Edition, 2006, Mosby Publishers, 302-3; Grande, CM and Stene, JK, Mechanism of Injury:
etiologies of trauma. In Stene, JK, Grande, CM (eds): Trauma Anesthesia, Williams & Wilkins,
Publishers, 1990; Haider, AH, et al, Mechanism of injury predicts patient mortality and
impairment after blunt trauma, J of Surgical Research, 2009, 153, 138-142; States, JD, et al,
Fatal injuries caused by underarm use of shoulder belts, J Trauma, 1987, 27, 740-5; Arnold, C,
et al, Managing dislocations of the hip, knee and ankle in the emergency department,
Emergency Medicine Practice, EBMedicine.net, 2017, 19 (12); The BackLetter, Does minor
trauma trigger serous low back pain? Is the ‘injury model valid, 11/2005, 121; 128-129;
Carragee, E, et al, Does minor trauma cause serious low back illness? Spine, 2006, 31, 2942-
2949; Allen, ME, et al, Acceleration perturbations of daily living: a comparison to whiplash,
Spine, 1994, 19, 1285-90. Also, see the Appendix sections titled Mechanism of Injury and
Causation.
3
 The clinical mechanism of injury analysis conducted by me in this case, rather than a formal
biomechanical analysis or accident reconstruction, is the kind of scientifically valid concept
routinely relied upon by physicians in considering the manner in which an injury may have
occurred, given a patient’s reported medical history and/or the report of an occurrence of
specific circumstances of an event, the nature and known causes of the medical condition or
clinical finding at issue, and other medically relevant factors. In short, the question to be
addressed clinically, with respect to a mechanism of injury, is “do the medical findings make
sense given the description of the event?” Moreover, the context or circumstances of the
reported event are further analyzed based upon the presence or absence of a verifiable medical
condition that has been scientifically shown to potentially be caused by the kind of event in

                                                     Page 7 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 8 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe




question. A similar but slightly different set of data are used in assessing a “mechanism of
disease,” such as an infection, cancer or other systemic disorder.

It has been demonstrated that during a motor vehicle collision when the passenger
compartment is caved in, or violated by a foreign object such as another vehicle, or a telephone
pole, or a fence post, the potential for injury is greater, the presence or absence of "intrusion"
into the passenger compartment is relevant in the clinical analysis. (Stefanopoulos N, et al,
Deformations and intrusions of the passenger compartment as indicators of injury severity and
triage in head-on collisions of non-airbag-carrying vehicles. Injury 2003;34:487–92; Diego
Reyero Díez, DR, et al, Use of a structural deformity index as a predictor of severity of among
trauma victims in motor vehicle crashes, The Journal of Emergency Medicine,
jemermed.s010.01.017; Sasser SM, Hunt RC, Sullivent EE, et al.; National Expert Panel on
Field Triage, Centers for Disease Control. Guidelines for field triage of injured patients.
Morbidity and Mortality Weekly Report; Recomm Rep 2009;58(RR-1): 1–35).

As well, it has been demonstrated that during a motor vehicle collision when the occupant is
ejected from the vehicle, the potential for injury is greater, the ejection or non-ejection of the
individual from the vehicle during the collision is relevant to the clinical analysis (Sasser SM,
Hunt RC, Sullivent EE, et al.; National Expert Panel on Field Triage, Centers for Disease
Control. Guidelines for field triage of injured patients. Morbidity and Mortality Weekly Report;
Recomm Rep 2009;58(RR-1): 1–35).

Moreover, it has been demonstrated that the likelihood of significant injury is much less when
an individual involved in a motor vehicle accident is mentally alert and otherwise functional and
ambulatory at the scene (rather than unconscious or physically incapacitated because of bodily
injury), the status of the individual at the scene of the accident is relevant to the clinical analysis
(Sasser SM, Hunt RC, Sullivent EE, et al.; National Expert Panel on Field Triage, Centers for
Disease Control. Guidelines for field triage of injured patients. Morbidity and Mortality Weekly
Report; Recomm Rep 2009;58(RR-1): 1–35).

Importantly, when EMS personnel bring a patient to the emergency department because of
medical concerns related to a motor vehicle collision, the kind of information discussed in the
paragraphs above is directly transmitted to the receiving medical team and constitutes part of
the reliable factual basis that assists those providers in making appropriate clinical decisions
regarding the patient. Moreover, it is this kind of information collected by emergency medical
personnel that helps determine whether an individual in a car crash should be transferred to a
Level One Trauma Center such as the University of New Mexico Health Sciences Center
(Guidelines for Field Triage of Injured Patients: Recommendations of the National Expert Panel
on Field Triage, 2011, Centers for Disease Control, Morbidity and Mortality Weekly Report, Jan
12, 2012).

Therefore, no formal biomechanical or accident reconstruction process need occur in order for
either a treating medical provider or medical analyst reviewing a medical case to take into
account clinically relevant information associated with a potentially traumatic incident, such as
the presence or absence of intrusion into the passenger compartment during a motor vehicle

                                                  Page 8 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 9 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Although according to information contained in the “Personal Injury Questionnaire”
plaintiff completed at Lake Chiropractic later in the day of 5/5/16 (no time of contact
stated on the records), and the chiropractor’s note f rom that day, plaintiff reported pain
complaints in various body areas (e.g., both shoulders, right anterior hip region, mid
back, posterior neck, trapezius muscle, sacroiliac areas, etc (see page 4 of 38 in the
sequence of these records), the clinical findings on examination were reported to be
benign. Thus, the statement regarding prognosis reflected in the chiropractic note is
unsurprising:

        “Kyle is of good health and is expected to make good progress and recovery with
        few residuals. Complicating factors: severity of initial episode of injury.
        Contraindications to chiropractic care: nothing noted. Based on his history and
        examination, it is reasonable to believe that his recovery may take about the
        same length of time as an average patient with an uncomplicated case.”




collision, or the other kinds of relevant data discussed in this report.

                                                  Page 9 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 10 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Reviewed records reflect plaintiff was also evaluated later on the day of 5/5/16 at
approximately 4 pm at the Animas Surgical Hospital (ER or UC) by David Alcindor, MD,
for complaints related to potential injury in the abdominal region, namely lower
abdominal pain at the level of the seatbelt that radiated to the lef t leg and left testicle,
that reportedly only occurred about two hours prior to presentation. To further assess
this complaint, a physical examination was conducted along with diagnostic imaging
studies. Given the clinical examination findings were benign, without objective signs of
injury, it is also unsurprising that the ultrasound studies of the abdominal organs and
testicles were entirely normal, and revealed no evidence of injury.

As shown by inspection of the provided clinical records, subsequent to 5/5/16, plaintiff
was embarked upon a series of evaluations, treatments, tests, and procedures from a
variety of medical providers of different disciplines which continued through at least
1/14/19, although based upon plaintiff’s deposition testimony, he apparently has seen a
provider in New Mexico more recently, reportedly for an “impairment rating,” although
plaintiff did not identify at what facility he was seen for the rating. Please see the
materials identified in the “Materials Reviewed” section above for additional details.

Information contained in plaintiff’s medical records and plaintiff’s testimony indicate that
none of the care plaintiff has received, including physical therapy, medications,
chiropractic, plus lumbar spine and sacroiliac joint “interventional pain procedures” have
afforded him any significant or lasting relief of his discomfort. It is however unsurprising
that ongoing treatments have not been of benefit to plaintiff, as on physical examination
(e.g., records from multiple providers document normal spinal range of motion, normal
neurological findings, etc) and on diagnostic testing no traumatically-caused conditions
that would have responded to the type of care he has received have been identified;
and spinal and pelvic (sacroiliac) imaging studies (CT scan; MRI, X-ray) have not
revealed the presence of any traumatically-caused conditions, although, as will be
discussed below, findings potentially consistent with a chronic inflammatory process are
present at his right sacroiliac joint.

For example, although multiple spinal MRI studies have been conducted at the request
of different providers, only the normally anticipated age-associated degenerative
anatomical changes have been observed to be present in his lumbar spine (see the
various radiology reports for details regarding mild facet joint changes, mild
neuroforaminal narrowing, etc).4

4
 Decades of scientific studies have shown that often spinal imaging studies of various types (X-
ray, CT, MR, Myelography) reveal a variety of anatomical findings (e.g., disc degeneration, disc
herniation, disc protrusion, disc bulging, facet arthritis, annular tears, spinal cord compression,
etc.,) to be present in the cervical, thoracic and lumbar regions of the general population that do
not correlate with symptoms, complaints, or injury; and, the degree of changes present on
imaging tests appear to increase with age, although such findings, especially in the lumbar

                                                    Page 10 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 11 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Moreover, despite plaintiff’s testimony that he continues to experience pain and that as
a result he has limitations in activities, his reported behaviors described during his
deposition testimony and reported to his medical providers are not consistent with an
acute traumatic injury or residuals of an ongoing medically-consequential traumatic
disorder. Some examples include:



spine, are observed also in asymptomatic children. A few recent and earlier examples of this
body of literature include:

Benoist, M, Natural history of the aging spine, Eur Spine J, 2003, 12, S86-S89; Papadakis, M,
et al, Pathophysiology and biomechanics of the aging spine, The Open Orthopaedics J, 2011,
5, 335-342; Vernon-Roberts, B et al, The natural history of age-related disc degeneration: the
influence of age and pathology on cell populations in the L4-5 disc, Spine, 2008, 33, 2767-73;
Ramadorai, U, et al, Incidental findings on MRI of the spine in the asymptomatic pediatric
population, Evid Based Spine Care J, 2014, 95-100; Kim, SJ, et al, Prevalence of disc
degeneration in asymptomatic Korean Subjects - Part 1: lumbar spine, J Korean Neurosurg Soc
2013, 53, 31-38; Lee, TH, et al, Prevalence of disc degeneration in asymptomatic Korean
Subjects - Part 2: cervical spine, J Korean Neurosurg Soc, 53, 89-95; Kim, SJ, et al, Prevalence
of disc degeneration in asymptomatic Korean Subjects - Part 3: cervical and lumbar
relationship, J Korean Neurosurg Soc, 53, 167-173 lumbar spine; Roh, JS, et. al., Degenerative
disorders of the lumbar and cervical spine, Orthopaedic Clinics of North America, 2005, 36,
255-262; Hitselberger, W.E., and Witten, R.M., “Abnormal Myelograms in Asymptomatic
Patients,” Journal of Neurosurgery, 1968, Vol. 28, p. 204-206; Wiesel, S.W., “A Study of
Computer-Assisted Tomography: The Incidence of Positive CAT Scans in an Asymptomatic
Group of Patients,” Spine, 1984, Vol. 9, p. 549-551; Boden, S.D., et al, “Abnormal Magnetic-
Resonance Scans of the Lumbar Spine in Asymptomatic Subjects,” The Journal of Bone and
Joint Surgery, 1990,Vol. 72-A, p. 403-408; Jensen, M.C., et al, “Magnetic Resonance Imaging
of the Lumbar Spine in People Without Back Pain,” New England Journal of Medicine, 1994,
Vol. 331, p. 69-73; Deyo, R.A., “Magnetic Resonance Imaging of the Lumbar Spine: Terrific
Test or Tar Baby?” New England Journal of Medicine, 1994, Vol. 331, p. 115-116; Boden, S.D.,
et al, “Abnormal Magnetic-Resonance Scans of the Cervical Spine in Asymptomatic Subjects,”
The Journal of Bone and Joint Surgery, 1990, Vol. 72-A, p. 1178-1184; “Thoracic abnormalities
nearly universal,” The Back Letter, 1994, Vol. 9, No. 1, pp. 1, 6-8; Wood, K.B., et al, “Magnetic
Resonance Imaging of the Thoracic Spine: Evaluation of Asymptomatic Individuals,” The
Journal of Bone and Joint Surgery, 1995, Vol. 77-A, p. 1631-1638; Carragee, EJ, et. al.,
“Lumber High-Intensity Zone and Discography in subjects without low back problems,” 2000,
Spine, Vol. 25, No. 23, pp. 2987-2992; Back Letter: Are current methods capable of accurately
identifying discogenic pain, 9/04, 97, 102-3; Carragee, E, Persistent Low Back Pain, N Engl J
Med 2005;352:1891-8; The BackLetter, Does minor trauma trigger serous low back pain? Is the
‘injury model’ valid, 11/2005, 121; 128-129; Carragee, E, et al, Does minor trauma cause
serious low back illness? Spine, 2006, 2942-2949; Shock over disc degeneration in 10-year
olds–but are disc abnormalities in this age group surprising? The Back Letter, Vol. 19, January
2004, pp. 1, 8-9; Deyo, R, Cascade Effects of Medical Technology, Annual Review of Public
Health, 2002, p. 23.

                                                 Page 11 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 12 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


•      He continues to work full time as a truck driver, and has been able to successfully
       meet the physical standards in renewing his Commercial Drivers License (to do so
       requires he undergo and pass a medical examination at least every two years
       (copies of his DOT physicals are not yet available).

•      Bayfield Physical therapy records reflect that on 7/20/16 he had no dif ficulty riding
       horses; that on 8/22/16 he had been riding horses for the pat 4 days gathering
       horses; that on 9/14/16 he reported that he had ridden “... the tractor & bailed hay
       over the weekend without complaints.”

•      According to the note of Dr. Silva (Southwest Colorado Spine / DBA as Animas
       Spine) from 3/7/17, plaintiff reported that he felt some relief riding a horse or laying
       down.

Furthermore, consistent with plaintiff being able to engage in normal activities, there is
no documentation in plaintiff’s medical records that his providers have issued a
recommendation that because of risk avoiding or therapeutic reasons associated with a
medical condition he limit or restrict any activities in which he might wish to or might
need to engage.

In summary, based upon review and analysis of the information contained in plaintiff’s
medical records, diagnostic study reports, his deposition testimony and the other
materials identified above, there is no medical basis to support a conclusion that
plaintiff’s ongoing complaints and course and cost-of-care thus far, or any reported
limitations in his capacity to engage in life or work activities, are attributable to injury
sustained during the collision of 5/5/16. At most, as a result of the collision, plaintiff
sustained minor soft tissue muscular strains from which he recovered in no more than a
few days to at most a few weeks without residuals. Accordingly, the only medical
attention that he has received that is reasonably related to the collision at issue
extended only to the end of June, 2016. Put another way, any evaluations, treatments,
tests and procedures conducted after the end of June, 2016, are unrelated to the
collision at issue in this lawsuit.


Section 2:

Does review and analysis of the information contained in plaintiff’s medical
records, diagnostic studies, and other materials identified above provide a
medical basis to support a conclusion that there is a likely medical explanation
for plaintiff’s complaints and the results of his diagnostic imaging studies of his
spine and pelvis / sacroiliac joints that is unrelated to the collision of 5/5/16?

Yes.

                                                    Page 12 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 13 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Part A - the finding of hypointense bone marrow on MRI

First, with regard to plaintiff’s spinal MR imaging studies, the radiologists who have
interpreted them have reported that plaintiff’s bone marrow signal throughout “the entire
visualized lower thoracic spine, lumbar spine and pelvis” exhibits a “hypointense” signal,
and that such a finding on MR imaging –

        “may be related to chronic anemia, smoking, or myelofibrosis. This can also be
        seen in chronic human immunodeficiency virus” (i.e., HIV / AIDS).

See the lumbar spine MRI radiology report of Jay Johnson, MD, Animas Surgical
Hospital, 12/21/16, and the subsequent 6/26/17 lumbar spine MRI report of Pat
Messerli, MD, also at the Animas Surgical Hospital. Note also that the 12/4/18 lumbar
MRI report from Three Springs makes no reference to the appearance of plaintiff’s
bone marrow. The reason for the differences in these reported results is unclear at this
time.

A listing of the possible explanations for a radiographic finding in this circumstance is in
effect the “differential diagnosis”5 to consider for the finding. Presumably it is also
possible that such a finding on MRI does not represent a disease, and that the f inding is
possibly idiopathic (i.e., of unknown cause).

Clearly, there is no medical basis to support a conclusion that “hypointense” bone
marrow could be related to a motor vehicle collision; and, should the finding of
widespread “hypointense” bone marrow in fact represent one of the conditions listed in
the radiology report, there is also no medical basis to support a conclusion that such a
condition could in any manner be related to a motor vehicle collision.

The 12/21/16 report concludes with the statement that given the observation of the
described bone marrow finding, “Clinical Correlation is recommended.”

However, although plaintiff’s medical records reflect that at least some of his providers
are aware of this radiographic finding (some of the records directly quote radiology
reports within the narrative of the doctor’s note; see for example the Silva note of


5
  In essence, the development of a “differential diagnosis” is the process-oriented acquisition and analysis
of all necessary positives and pertinent negatives within the professional reference framework of
established medical diagnostic criteria and scientifically valid medical principles and practice for the
purpose of resolving medical uncertainty regarding the patient’s health status. Moreover, a specific
“diagnosis” is a conclusion that clinical findings, both positives and pertinent negatives, correspond to the
diagnostic criteria set forth for a particular condition and published in appropriate peer-reviewed medical
literature or an appropriate textbook of medicine. Thus, a diagnosis is not simply a statement of opinion
by a physician based on his or her experience or personal professional knowledge.

                                                    Page 13 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 14 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


3/7/17), I have been unable to identify in the records provided thus far that “clinical
correlation” or further diagnostic testing to specifically evaluate the radiographic finding
of widespread hypointense bone marrow has been pursued (although it does not
appear that he is anemic). There would however be no medical basis to recommend
that plaintiff not have his physician(s) specifically assess this radiographic finding or
have a medical specialist consulted for further analysis to determine if the hypointense
bone marrow is of any clinical consequence, or simply idiopathic.

Part B - the sacroiliac joints and related matters

Based upon review and analysis of the clinical records and radiographic study results
plaintiff has reported complaints of pain and discomfort in the area of both sacroiliac
joints and radiologists have reported that MR imaging of this anatomical region has
revealed the presence of findings that may represent “sacroilitis” on the right side. See
for example the lumbar MRI report of radiologist Johnson from 12/21/16 and the
subsequent pelvic MRI report of Dr. Johnson dated 6/8/17.

As explained in Dr. Johnson’s 12/21/16 report –

     “Mild edema in the anterior inferior sacrum adjacent to the sacroiliac joint
     suggesting mild unilateral sacroiliitis. Lack of fluid argues against a septic arthritis.
     This could be related to psoriatic arthritis, reactive arthritis, rheumatoid arthritis.
     Ankylosing spondylitis is usually bilateral. Clinical correlation is recommended.”

Although some of plaintiff’s medical providers have listed sacroiliitis as one of the
diagnoses, and although the clinical note of Dr. Silva dated 2/7/17 specifically states
that –

     “I am concerned that the SI joint might be some of the source of his right-sided
     pain. Therefore, I referred him to the laboratory for studies to evaluate for possible
     inflammatory/infectious or rheumatologic sources of his SI joint edema” –

I have been unable to identify from review of the provided follow up records of Dr. Silva
and plaintiff’s other providers’ clear documentation that laboratory studies were ever
obtained or that if they were, the results of those tests were assessed by any provider.

As discussed above under Part A, when a radiology report identifies potential
explanations for a radiographic finding, those explanations are in essence the
diagnostic possibilities for what that finding may represent medically.

As pointed out by radiologist Johnson in his report, psoriatic arthritis, reactive arthritis,
rheumatoid arthritis, ankylosing spondylitis (which in some cases may be apparent on
one side; and other spondyloarthropathies - GTD) are known causes of the kind of

                                                 Page 14 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 15 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


pelvic / SI joint finding observed on plaintiff’s MR images.

Moreover, these rheumatologic disorders are known medical causes for subjective
complaints such as back pain and SI joint pain and phy sical findings such as spinal and
SI joint region tenderness on palpation; and, symptoms associated with these kinds of
disorders do not respond to treatments such as chiropractic spinal manipulation,
physical therapy, spinal injections, SI joint injections, or other interventions typically
provided for complaints attributable to trauma, sprains, strains, etc.

Furthermore, because of the nature of these rheumatologic conditions it is not
uncommon for patients and health care workers to mistakenly interpret symptoms or
signs associated with these disorders to memorable and/or specific but non-causative
events such as slips/falls, car accidents, and work activities, or to overexertion, sports
activities,6 physical de-conditioning, disc degeneration, disc herniation, 7 sciatica,8 facet
arthropathy, aging, or a variety of other factors that are in fact entirely unrelated. As
well, there are also some additional conditions that need to be considered in pursing a
differential diagnosis of symptoms or radiographic findings of “sacroiliitis.”9

In fact, false imputation of symptoms and signs of these kinds of rheumatologic
conditions is not uncommon in workers’ compensation cases 10 and in contested
personal injury claims,11 as both patients and medical providers focus on and are
distracted by the claim or lawsuit which in essence serve as a “red herring,”12 a logical


6
 Jennings, F, et al, Rheumatic diseases presenting as sports-related injuries, Sports Medicine,
2008, 36, 917-930.
7
 Gerdan, V, et al, Initial diagnosis of lumbar disc herniation is associated with a delay in
diagnosis of ankylosing spondylitis, J Rheumatology, 2012, 39, 1996 - 1999.
8
    Sacroiliitis presenting as sciatica, Rheumatology, 2005, 44, 1323-1324
9
 Antonelli, MJ, and Magrey, M, Sacroiliitis mimics: a case report and review of the literature,
BMC Musculoskeletal Disorders, 2017, 18, 170.
10
 I practiced in the workers’ compensation arena for 20 years, and have observed this
phenomenon on multiple occasions.
11
  Aronoff, GM, et al, Evaluating Malingering in contested injury cases, Pain Practice, 2007, Vol
7, No 2, 178-204.
12
  Wikipedia: “A red herring is something that misleads or distracts from a relevant or important
question. It may be either a logical fallacy or a literary device that leads readers or audiences
toward a false conclusion. A red herring may be used intentionally, as in mystery fiction or as
part of rhetorical strategies (e.g., in politics), or may be used in argumentation inadvertently.”

                                                    Page 15 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 16 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


fallacy akin to the post hoc, ergo propter hoc fallacy.13 The “red herring” phenomenon is
known to occur in the medical context.14

Note for example in this case (as is unfortunately typical in workers’ compensation
claims throughout the US), when plaintiff is referred from one doctor to the next, month
after month or year after year, there is frequently a preamble stated in the medical
record such as –

     “This is an initial Workers’ Compensation evaluation after transfer of care for
     bilateral low back and hip area pain. Kyle was involved in a motor vehicle
     accident...” (Reliance Medical Group, 6/26/18) –

that instantly and usually irrevocably commits the medical provider to a particular bias
toward the cause of the problem. Furthermore, in some workers’ compensation claims
and personal injury claims other dynamics may come into play such that maladaptive
behaviors, secondary gain, and psychosocial factors adversely impact the cost and
course-of-care.15 16 17


13
  “The fallacy of Post Hoc Ergo Propter Hoc begins with the observation that two events
occurred in sequence. As such, it appears to be good Retroductive reasoning, since such a
temporal ordering is just the kind of concomitance that might suggest a causal connection.
However, it is also possible that the temporal ordering is just a coincidence, or is the result of
some further causal factors--indeed, unrelated events occur in temporal sequence all the time.
The vast majority of events that happen in one moment are unrelated to the events that happen
in the next. ("A bird flew past my window just before my computer crashed. Drat that bird!")
Hence, temporal ordering alone is a poor guide to causal relationships. The Post Hoc fallacy
mimics good Retroductive reasoning by noting a genuine concomitance, but it errs in focusing
on a concomitance that is so commonplace as to be meaningless, unless accompanied by
other suggestive details and a common sense understanding of how cause and effect work.”
From the world wide web: https://www2.palomar.edu/users/bthompson/Post%20Hoc%20Ergo
%20Propter%20Hoc.html
14
 See for example: A diagnostic red herring, Emergency Med J, 2008, 35, 163-1658 and Patel,
S, Discoid lupus erythematosus: when a superficial injury is a red herring of underlying disease,
BMJ Case Report 2017.
15
  At this time I am unable to rule out as part of the standard differential diagnostic process the
presence of some element of secondary gain in this case. During my 40 year medical career, in
addition to evaluating and treating patients with a variety of medically verifiable injuries and
diseases, as well as psychosocial problems, and maladaptive behaviors, between 1985 and
2005 I conducted over 10,000 social security consultative medical evaluations, and conducted
numerous workers’ compensation IMEs individually or as a medical panel member. Accordingly,
from time to time I had to identify and then help my patients manage maladaptive behaviors in
order to help resolve their medical issues and restore function on and off the job. I had

                                                 Page 16 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 17 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe




specialized training in these matters through various continuing medical education seminars,
and have studied the relevant peer-reviewed literature, some of which is cited in this report.
16
  Derebery, VJ and Tullis, WH, “Delayed recovery in the patient with a work compensable
injury,” Journal of Occupational Medicine, 1983, Vol. 25, pp. 829-835.

As stated in a review article on the problem of persistent back pain (the concept would apply to
other chronic musculoskeletal pain conditions in similar clinical contexts - GTD) in the New
England Journal of Medicine (Carragee, E, Persistent Low Back Pain, N Engl J Med
2005;352:1891-8)

      Psychosocial factors strongly predict future disability and the use of health care services
      for low back pain. Chronic disabling low back pain develops more frequently in patients
      who, at the initial evaluation for low back pain, have a high level of “fear avoidance” (an
      exaggerated fear of pain leading to avoidance of beneficial activities), psychological
      distress, disputed compensation claims, involvement in a tort-compensation system, or
      job dissatisfaction. These psychosocial factors are particularly prevalent in persons with
      low back pain for whom imaging shows only degenerative changes; 70 to 80 percent of
      such patients demonstrate psychological distress on psychometric testing or have
      disputed compensation issues, compared with 20 to 30 percent of patients whose imaging
      studies reveal definite pathologic or destructive processes. These psychosocial factors
      should be routinely assessed in patients with low back pain and taken into account in
      decisions regarding treatment.

Bellamy, R, “Compensation neurosis: financial reward for illness as nocebo,” Clinical
Orthopaedics and Related Research, 1997, No. 336, pp. 94-106. (Note: A non-medication
placebo, such as a sugar pill, may make a patient better, while a nocebo may make the patient
worse. See for example: Hahn, RA, The nocebo phenomenon: concept, evidence and
implications for public health, Preventive Medicine, 1997, 26, 607-11.)

This article in part explains that:

        Results of medical treatment are notoriously poor in patients with pending litigation after
        personal injury or disability claims, and for those covered by workers' compensation
        programs. Although some instances of overt malingering are documented by
        surveillance videos, most exaggerated illness behavior in compensation situations takes
        place because of a combination of suggestion, somatization, and rationalization. A
        distorted sense of justice, victim status, and entitlement may further the exaggerated
        sick role...Financial reward for illness thus functions as a powerful nocebo, a nonspecific
        force creating and exacerbating illness.
17
  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th
Edition, TR (DSM-IV-TR), 2000, p. 739. DSM-IV explains that “intentional production of false or
grossly exaggerated physical or psychological symptoms, motivated by external
incentives...should be strongly suspected if any combination of the following is noted:

                                                 Page 17 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 18 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe




However, because these rheumatologic conditions may be progressive, “early diagnosis
is key”18 and appropriate interventions to delay disease progression with appropriate
forms of relatively newly developed medicines19 20 are essential.




medicolegal context of presentation; marked discrepancy between the person’s claimed stress
or disability and the objective findings; lack of cooperation during the diagnostic evaluation and
in complying with the prescribed treatment regimen; the presence of antisocial personality
disorder.”

Additionally, as explained by Aronoff, et al (Aronoff, GM, et al, Evaluating Malingering in
contested injury cases, Pain Practice, 2007, Vol 7, No 2, 178-204):

        Malingering can be a single action, such as “false imputation,” in which an individual
        falsely claims that a given medical problem is due to a particular injury or event. This is
        often seen in claims that involve motor vehicle accidents, workers’ compensation, or
        other liability claims, but can also occur when a person becomes disabled due to a
        medical condition that predated a newly acquired short- or long-term disability policy.
        The rationale is to obtain coverage or remuneration for conditions that otherwise would
        not be compensable.

With regard to “secondary gain” that may occur in contested injury claims where “false
imputation” is at play, note that DSM-IV-TR, page 494, explains: Primary Gain - “the individual’s
somatic symptom represents a symbolic resolution of an unconscious psychological conflict,
reducing anxiety and serving to keep the conflict out of awareness”; Secondary Gain - “external
benefits are obtained or noxious duties or responsibilities are evaded.” Also, see: van Egmond,
JJ, Beyond secondary gain, Am J Psychoanal, 2005, 6, 167-77; Fishbain, D, et al, Secondary
gain concept: a review of the scientific evidence, The Clinical Journal of Pain, March, 1995.

Also, see: Should malingering be in the differential? Emergency Medicine News, 2015, 37, No.
11, p 31.
18
 Slobodin, G, et al, Sacroiliitis - Early diagnosis is key, Journal of Inflammation Research,
2018, 11, 339-344.
19
  One example is Humera, which under certain circumstances and in certain patients may be
indicated, if prescribed under the care of a rheumatologist skilled in managing
spondyloarthropthies.
20
 Yu, DT and Tubergen, AV, Treatment of axial spondyloarthritis (ankylosing spondylitis and
nonradiographic axial spondyloarthritis) in adults, UpToDate, 1/2/20.

                                                 Page 18 of 33
       Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 19 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Unsurprisingly, these conditions may not be entirely straightforward to conclusively
diagnose with either radiographic studies21 or laboratory tests (e.g., serology to test for
the presence of the gene for human leukocyte antigen HLA-B27), or with either the
medical history or physical examination; moreover, sometimes test results are
inconclusive in the presence of early disease and sometimes even in more advanced
active disease: for physicians to make the appropriate diagnosis “a high index of
suspicion,” experience, and/or specialized clinical acumen must function in concert. 22

For example, as stated in a recent article on one of these disorders, namely ankylosing
spondylitis, published in the New England of Medicine in 2016. 23

        During the past decade, ankylosing spondylitis has come to be considered as a
        subset of the broader and more prevalent diagnostic entity referred to as axial
        spondyloarthritis. The estimated prevalence of axial spondyloarthritis in the United
        States is 0.9 to 1.4% of the adult population, similar to that of rheumatoid arthritis.
        Axial spondyloarthritis is generally diagnosed and treated by rheumatologists, and
        there is specific treatment for it. However, prolonged delay in reaching the
        diagnosis is common and is usually the result of the failure of recognition by
        nonrheumatologists.

As pointed out in the British Medical Journal in 2006: 24

         Because of its insidious nature, the diagnosis is sometimes delayed until late
         stages of the disease.

Unfortunately, the diagnosis may actually be delayed for several years, preceded by
dozens of misinterpreted or irrelevant diagnostic tests, and after numerous ineffective
treatments have been repeatedly provided to no benefit, at which point in time the
disease is quite advanced and far less amenable to intervention. However, based upon
review and analysis of information in plaintiff’s medical records and his deposition
testimony, there is no medical basis to support a conclusion plaintiff has yet reached
that point, if in fact he has one of the forms of spondyloarthropathy or related disorder.


21
  Ostergaard, M and Lambert, RGW, Imaging in ankylosing spondylitis, Therapeutic advances
in Musculoskeletal Disease, 2012, 4, 301-311.
22
  Yu, DT and Tubergen, AV, Diagnosis and differential diagnosis of axial spondyloarthritis
(ankylosing spondylitis and nonradiograhic axial spondyloarthritis) in adults, UpToDate, 5/20/19.
23
     Taurog, J, et al, Ankylosing spondylitis and axial spondyloarthritis, NEJM, 2016, 374, 2563-74.
24
 McVeigh, CM and Cairns, AP, Diagnosis and management of ankylosing spondylitis, BMJ,
2006, 581-585.

                                                 Page 19 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 20 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


In summary, there is no medical basis to support a conclusion that plaintif f is suffering
from the consequences of an injury sustained during the collision of 5/5/16; any
transient soft tissue “injury” that could have resulted from that event resolved without
residuals long ago.

Although it is not precisely clear what condition(s) plaintiff may have that accounts for
his difficulties and the course-of-care and the cost-of-care evident from review of the
medical records, the motor vehicle collision is not the cause. There would be no
medical basis for plaintiff’s treating physician(s) not to refer him for an appropriate
medical specialty evaluation to clarify the diagnosis, and no medical basis for plaintiff
not to seek such an evaluation, should he wish to do so. However, the “red herring” of
“it was caused by the car accident” needs to be removed from the equation, otherwise
the same dysfunctional cycle will continue to reoccur to the detriment of medical fact.


Section 3:

Does analysis of the information contained in the reviewed medical records and
other documents provide a medical basis to support a conclusion that as a
consequence of the motor vehicle collision of 5/5/16 plaintiff developed medical
conditions or disorders because of which he became disabled, or limited in his
capacity to engage in his usual life and work activities?

No, for the reasons discussed in the above sections. Also see the Employability section
of the Appendix of this report for discussion of related principles and concepts.


CONCLUSIONS

For the reasons discussed above, therefore, and to a reasonable degree of medical
certainty based upon review and analysis of the identified records and documents and
consideration of relevant peer-reviewed medical literature, and my knowledge, training
and experience:

1.   At most, as a result of the motor vehicle collision of 5/5/16, plaintiff at most
     sustained minor self-limiting soft tissue muscular strains and contusions, from
     which he recovered without residuals by the end of June, 2016. No preexisting
     medical conditions were aggravated by or otherwise adversely affected by this
     event. Because of the collision, he does not have a permanent medical impairment
     or a disability.

2.   Any medical interventions, tests, treatments, and procedures appropriate for initial
     management of the minor conditions potentially associated with the collision ended

                                                 Page 20 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 21 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


     in late June, 2016. Care provided after that time frame, or into the future, is
     unrelated to the accident at issue in this lawsuit.

3.   A condition or conditions presently undiagnosed but also unrelated to the collision
     are the likely explanation for his subjective complaints and difficulties. Any
     subsequent and appropriate diagnostic evaluations and / or treatments for his
     current condition(s) are unrelated to the motor vehicle collision.


The review and analysis of other documents, materials and information provided but not
specifically referenced or discussed above in the Analysis and Discussion section did
not provide a medical basis to call into question the Conclusions stated above. Should
additional materials become available, I am willing to review and analyze the
information contained therein. Thank you for referring the materials for review and
analysis. If I may answer any questions that you may have, please contact my office.


APPENDIX

Background and Methodology

A copy of my Curriculum Vitae that further outlines my medical education, training, experience,
qualifications and credentials is attached to this memorandum. I am licensed to practice medicine in New
Mexico and South Carolina.

The opinions and conclusions expressed in this memorandum are given to reasonable medical certainty
based on my medical professional training, education and experience, including my 43 years of
professional experience, which encompasses emergency medicine (board certified25 - a credential which
includes 18 defined core categories of knowledge and expertise,26 including but not limited to diagnosis,
evaluation and treatment of traumatic and non-traumatic medical conditions and disorders, mechanism of
injury assessment, radiological evaluation such as interpretation of MRI scans and x-rays, assessment
and management of mental and behavioral disorders, and pharmacologic management), occupational
medicine (evaluation and treatment of injured workers - e.g., neck, back, shoulders, knees, etc.; causation
analysis; functional capacity evaluation; occupational biomechanics and ergonomic assessment and


25
 After successfully completing continuing medical educational requirements and examinations I have
been recertified in Emergency Medicine (Diplomate status) by the American Board of Emergency
Medicine. This board certification extends to December 2028.
26
  Because the broad clinical and scientific discipline of emergency medicine necessarily intersects and
overlaps with virtually every other medical speciality and sub-specialty, the credential includes over 20
defined core categories of knowledge and expertise. See for examples: “Core Content of Emergency
Medicine,” American College of Emergency Medicine, American Board of Emergency Medicine, Society
for Academic Emergency Medicine, Annals of Emergency Medicine, August 8, 1991; “The Model of the
Clinical Practice of Emergency Medicine,” The Core Content Task Force, Annals of Emergency Medicine,
June, 2001, 745-770; and, “The Model of the Clinical Practice of Emergency Medicine: A 2-Year Update,”
2003 EM Model Review Task Force, Annals of Emergency Medicine, June 2005, 659-674

                                                 Page 21 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 22 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


related matters), musculoskeletal medicine (e.g., orthopaedic diagnosis and treatment), interventional pain
management,27 disability evaluation medicine (medical assessment of permanent medical impairment,28
employability, work capacity and related matters following injury and/or illness), and medical/legal analysis.

Additionally, I have several hundred hours of accredited postgraduate continuing medical education
training in a wide variety of disciplines and sub-disciplines in medicine, including but not limited to
occupational biomechanics and ergonomics (University of Michigan College of Engineering), “medical
informatics”29 (University of New Mexico School of Medicine), emergency medicine, and disability
evaluation medicine. From 1997 to 2001, in conjunction with George M. Smith, MD, MPH, we assisted the
New Zealand Government "Accident Compensation and Rehabilitation Corporation" (ACC) develop
polices and procedures for management of medical information within its Independence Allowance
disability system, and assisted in the development and presentation of the "Independence Allowance
Assessor Training Programs" for New Zealand physicians (general practitioners and medical specialists),
and in writing the certifying examination used by the NZ Government to accredit physician assessors.
Training materials we developed were published by the NZ Government.

I serve on the volunteer teaching faculty of the University of New Mexico School of Medicine (since 1989)
and am a clinical associate professor at that institution. In addition, I have assisted professional medical
associations and governmental agencies in the US and abroad in developing educational programs for
physicians that in part concerned issues such as the scientifically valid methods and techniques for review
and analysis of medical records and other relevant documentation pertinent to analysis of mechanism of
injury, medical causation and permanent medical impairment to arrive at conclusions for use in non-
medical decision processes.

The inquiry and analysis which was undertaken by me in arriving at my opinions and conclusions in this
case30 were conducted within the universal professional reference framework of medicine, employing
established medical diagnostic criteria and scientifically valid medical principles and practice. The
opinions and conclusions in this case are also based upon relevant peer-reviewed medical and scientific
literature and are consistent with established medical diagnostic criteria and scientifically valid medical
principles and practice.

Specifically, in formulating my opinions and conclusions in this case, I have utilized a generally accepted
clinical medical methodology which includes theories, principles, methods and techniques that provide the
foundation for my successful work in both the clinical patient care setting, teaching and in my role as a
medical advisor and expert consultant. This Introduction portion of my report also includes footnotes and
citations from the peer-reviewed medical literature that support the stated principles and methodologies
relevant to matters such as the creation and analysis of medical documentation in terms of necessary


27
 Dr. Davis was one of the first non-anesthesiologist physicians in New Mexico to offer interventional pain
management procedures.
28
  Dr Davis is a contributor to the AMA Guides to the Evaluation of Permanent Medical Impairment, 5th
Edition, published by the American Medical Association in 2000. The AMA Guides is an internationally
recognized medical text used for the purposes of identifying and quantifying the extent of permanent injury
or disease.
29
   Essentially the study and practice of acquisition and analysis of peer-reviewed scientific medical
literature that for example may be relevant in addressing questions raised in medical diagnosis and
treatment, and causation determination.
30
     I have approximately 26 years experience in case analysis and medical-legal consulting.

                                                 Page 22 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 23 of 33


 3/13/2020                                                                  G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


positives and pertinent negatives recorded in medical records, the generation of a diagnostic hypothesis
(i.e., “differential diagnosis”) the assessment of mechanism of injury, the determination of the plausible
causes of a medical condition (i.e., “differential etiology” as opposed to differential diagnosis), and the
principles of the use of medical information in non-medical decision processes.

Moreover, as applied to this case, my methodology also involved a review and analysis of the available
medical and other pertinent information contained in the provided records, radiographs and documents
within the professional reference framework of medicine in order to determine whether or not the
information in the clinical records is sufficient to support a medically valid conclusion that the recorded
diagnoses were justified in accordance with established medical diagnostic criteria and whether or not the
conclusions presented in the records and medical management plan were consistent with scientifically
valid medical principles and practice. This is a process-oriented analysis that is used in daily medical
practice and medical research, and is therefore neutral with respect to the referring source and can
therefore also assist the non-medical user of the information understand the medical and scientific
methods and principles governing medical decision making, and the probative value of the information
with respect to the issues at hand.

Purpose of the Review and Analysis of Information in this Case

With respect to a review of medical information and other pertinent information contained in the provided
records and documents, then, given the positives and pertinent negatives recorded in the medical
documentation, the objectives are to determine whether or not there is sufficient information in the clinical
records to conclude that the recorded diagnoses are justified in accordance with established medical
diagnostic criteria and that the conclusions presented in the records and the medical management plan
are consistent with scientifically valid medical principles and practice, and to address other matters
relevant to this case.

Acquisition, Documentation and Use of Medical Information for Medical Purposes

Established medical diagnostic criteria31 and scientifically valid32 medical principles and practice define the
reference framework that governs both medical practice and medical record keeping. Physicians, as well
as other health care providers, are taught, trained, and expected to obtain and record medical information
within this framework which serves as the basis for clinical decision-making, for medical management of
patients, and for communications between and among medical professionals. In addition, hospitals and
other health care facilities have policies and procedures based upon standards promulgated by
accreditation organizations such as the Joint Commission on Accreditation of Hospitals as well as various




31
  For example, one of the diagnostic criterion for the bacterial form of pharyngitis commonly known as
strep throat is a positive throat culture, in which the beta hemolytic form of the streptococcal bacteria are
identified. This is a sensitive and specific means to verify this diagnosis. The scientifically valid medical
practice is to treat the infection with an antibiotic, usually penicillin, that is known to kill these bacteria. If
no bacteria are found on the culture, the condition is not a “strep throat” no matter how severely inflamed
and painful the throat is observed to be. (Ref.– Braunwald, E, et. al., editors, Harrison’s Principles of
Internal Medicine, 15th Edition, 2001, McGraw-Hill Publishers, p. 903.)
32
  E.g.: Wm. Daubert, et al., v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993); General
Electric Company, et al., v. RK Joiner, et ux., 522 U.S.136, 118S.Ct.512 (1997); and, Kumho Tire Co., Ltd,
et al. v. Carmichael et al., 526 U.S. 137 (1999).

                                                 Page 23 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 24 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


state and federal requirements for record keeping that medical staff members and other practitioners are
required to follow.33

Moreover, current national physician licensing examinations34 require that prior to becoming licensed
health care providers in the U.S., medical school graduates successfully conduct standardized patient
encounters and then demonstrate creation of appropriate clinical notes concerning those patients that
incorporate accurate and complete documentation of the patient history and physical examination findings,
as well as of a differential diagnosis and medical management plan in a manner consistent with
“evidence-based medicine” standards of practice. “Evidence-based medicine (EBM) means integrating
individual clinical expertise with the best available external clinical evidence from systematic research.”35
Put another way:

     “Evidence-based medicine focuses on the need for health care providers to rely on a critical
     appraisal of available scientific evidence rather than clinical opinion or anecdotal reports [emphasis
     added] in reaching decisions regarding diagnosis, treatment, causation, and other aspects of health
     care decision making.”36

One of the primary principles for recording medical data within this framework, taught during education
and reinforced during professional training, is that during the course of a medical evaluation, the
physician, or other health care provider, is expected to document both the positive findings and the
pertinent negatives.37

A "positive finding" in the medical history is elicitation of particular information with regard to symptoms
(such as a headache, pain or other discomfort; respiratory congestion; or weakness), the time and


33
  E.g.: State of New Mexico Medical Practice Act, 1978 (revised 2003,) Chapter 61, Article 6, Section 15
D (33); State of New Mexico, Regulations Governing Acupuncture Practitioners, Rule 14.10, 12/9/92;
California Business and Professions Code, §2266; State of South Carolina Physicians’ Patient Records
Act, §44-150; Minnesota Rule 4640.1000; and, Standards IM.6.20, Comprehensive Accreditation Manual
for Hospitals, 2004, Joint Commission on Accreditation of Healthcare Organizations (JCAHO).
34
 United States Medical Licensing Examination (USMLE; formerly the “National Board Examination,” given
by the National Board of Medical Examiners).
35
  Sackett, DL, et. al., Evidence-Based Medicine: How to Teach and Practice EBM, 1997, Churchill
Livingston, Publisher, p. 2.
36
 Glass, LS, Editor, Occupational Medicine Practice Guidelines: Evaluation and Management of Common
Health Problems and Functional Recovery of Workers, 2nd Edition, 2004, OEM Press, p. 491
37
  E.g.: Bates, B., A Guide to Physical Examination and History, J.B. Lippincott Company, Publisher, 5th
Edition, 1991, pp. 651-663; Swartz, M.H., Textbook of Physical Diagnosis, W.B. Saunders Co., Publisher,
2nd Edition, 1994, pp. 602; American Academy of Orthopaedic Surgeons, “AAOS Health Policy Update:
Documentation guidelines for evaluation and management coding,” July 1997, p. 17; Social Security
Administration, Consultative Examinations: A Guide for Health Professionals, 11/99, SSA Pub. No. 64-
025, pp. 25; 50; Cole, S.A. and Bird, J., The Medical Interview: The Three-Function Approach, Mosby,
Publisher, 2nd Edition, 2000, p. 83; Social Security Administration, Office of Disability, Disability Evaluation
Under Social Security, 01/2001, SSA Pub. No. 64-039, p. 16; Reteguiz, J., and Cornel-Avendano, B.,
Mastering the Objective Structured Clinical Examination and Clinical Skills Assessment, McGraw-Hill,
Publisher, 2nd Edition, 2002, p.51; Bickley, LS and Szilagyi, PG: Bates’ Guide to Physical Examination and
History Taking, 8th Edition, 2003, Lippincott Williams & Wilkins, p. 796.

                                                 Page 24 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 25 of 33


 3/13/2020                                                                G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


circumstances of their onset, and their association, if any, with the occurrence of an inciting event (e.g., a
fall, industrial accident, or exposure to an infectious agent or environmental factor). A "positive finding" in
the physical examination is observation of any abnormality, whether it appears to be related to a
suspected medical condition or not. Similarly, a "positive finding" in a diagnostic test or procedure is any
result of the test or procedure that falls outside the accepted range of normal.

A "pertinent negative" is the absence of information that would ordinarily be present if the individual had a
particular medical condition or if the onset of the medical condition is ordinarily associated with the
occurrence of a particular event. For example, when an individual presents with a painful big toe, if an
injury is said to be associated with the onset of the pain, the health care provider will approach the
evaluation by looking for clinical evidence of a traumatic injury, such as a contusion (bruise), sprain, or
fracture that could be causing the pain. On the other hand, if the individual tells the physician that there
was no recent definite injury, the physician will explore for a past history of trauma or look for non-
traumatic medical conditions that could be the cause such as, with the example given, a systemic disease
like gout. A "pertinent negative" associated with the physical examination of an individual with a complaint
of a painful joint, for example, would be the absence of tenderness or the presence of a full range of
motion, i.e., the absence of a limitation of motion. With respect to diagnostic tests and procedures, a
"pertinent negative" would be, for example, the absence of evidence of a broken bone on x-ray or normal
laboratory blood tests, i.e., the absence of an elevated white blood cell count, a normal uric acid level, or a
negative test for rheumatoid arthritis blood factor.

Because of the recognized necessity of recording both positives and pertinent negatives,38 the absence of
reference in a clinical record to either a positive or pertinent negative finding with respect to evaluation of a
body part, function, or system may be taken to signify that the health care provider did not attach any
clinical importance to that type of finding or to a medical condition ordinarily associated with such a finding.
For example, if a health care provider is concerned that a cough may be associated with pneumonia, the
provider would, most certainly, listen to the individual’s breath sounds with a stethoscope and document in
the record the finding of either abnormal breath sounds or normal breath sounds. The absence of
reference to the character and quality of an individual’s breath sounds, whether normal or abnormal, in a
report of physical examination may, therefore, be understood to signify that, despite a history of a cough,
the health care provider believed that there was no reason to be clinically concerned about pneumonia or
any other abnormal condition of the lungs that could be detected by physical examination.

Similarly, a decision not to prescribe medication for pain, not to order an x-ray, or not to refer a patient for
medical specialty evaluation bespeaks a significantly lower level of concern, if any at all, than calling the
pharmacy immediately, scheduling the x-ray, or calling the specialist’s office to set up the appointment.

The same considerations apply to the medical management plan, for it is evident that a provider’s
statements regarding actions taken or regarding an intention to take an action, or the absence of such
statements altogether, as set forth in the medical management plan give the best indication of the health
care provider’s concerns regarding a patient’s medical condition. The clinical record, therefore, would be



38
   In essence, the development of a “differential diagnosis” is the process-oriented acquisition and analysis
of all necessary positives and pertinent negatives within the professional reference framework of
established medical diagnostic criteria and scientifically valid medical principles and practice for the
purpose of resolving medical uncertainty regarding the patient’s health status. Moreover, a specific
“diagnosis” is a conclusion that clinical findings, both positives and pertinent negatives, correspond to the
diagnostic criteria set forth for a particular condition and published in appropriate peer-reviewed medical
literature or an appropriate textbook of medicine. Thus, a diagnosis is not simply a statement of opinion
by a physician based on his or her experience or personal professional knowledge.

                                                 Page 25 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 26 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


expected to detail all medically necessary39 elements of the plan: treatment, therapy, diagnostic
procedures, referral for medical specialty evaluation, and/or recommendations with respect to pursuit of or
avoidance of particular behaviors and activities, i.e., medically necessary restrictions or accommodations,
either temporary or permanent.40 "Return for a recheck tomorrow," for example, quite clearly bespeaks a
significantly greater level of concern than "Follow up in three months."

Medical Records and Clinical Documentation

An initial medical record41 is expected to document, in a number of well-defined categories, sufficient
information with respect to positive findings and pertinent negatives obtained through the medical history,
physical examination, and performance of diagnostic tests to establish a baseline with respect to the
patient’s health status and life situation, a provisional or differential diagnosis, and a preliminary medical
management plan devised for the purpose of resolving residual uncertainty and/or initiating treatment.42




39
  "Medically necessary" means that there is therapeutic or risk-avoiding value associated with an element
of the medical management plan such that without the element, the patient would be likely to experience
injury, harm, or aggravation of the medical condition. If such were the case, the provider could be held
accountable for failure to have evaluated, treated, and/or protected the patient in accordance with
established medical diagnostic criteria, scientifically valid medical principles and practice, and/or
authoritative medical practice guidelines promulgated by the appropriate recognized medical specialty
organization.
40
   “What is meant by “accommodation?” For example, with respect to an “accommodation” at work,
medically necessary would mean that the accommodation has risk-avoiding or therapeutic value and/or
that without the accommodation, because of the medical condition at issue, the individual could not fully
perform the essential functions of the job; and, similar consideration would be documented in the clinical
file with respect to comparable non-work related activities. These same principles would also apply to
medically necessary restrictions or limitations in activities of daily living, travel, recreation and work.
41
  What is a “medical record?” For these purposes, a medical record is a document created by a health
care provider for one of two purposes: to establish and maintain documentation of all aspects of medical
care or to communicate information regarding a patient to another health care provider for the purpose of
continuing or furthering medical care of that patient. The elements of information contained in such a
document include the details of the medical evaluation and the results obtained, treatment and the
response to treatment, and an explanation of the basis for clinical decisions and the evolving medical
management plan. Specifically, a report sent by one health care provider to another health care provider
is a medical record. A report sent by a health care provider to an individual not a health care provider,
such as an attorney, is not a medical record. In the first instance, the purpose of the report is to
communicate information documenting or to be used for furthering medical care. Such a document would
constitute an “official” record containing information for which the health care provider may be held legally
and professionally accountable and to which the health care provider would make reference in answering
questions regarding medical care or in response to a challenge regarding the adequacy or propriety of
medical care rendered by that provider. In the second instance, the document may or may hot be
clinically complete and may contain information for which the health care provider would not necessarily
be held legally and professionally accountable, such as conclusions or opinions regarding non-medical
matters.

42
 E.g.: Bates, B., Ibid, pp. 651-663; Swartz, MH, Ibid., p. 619; and, Bickley, LS and Szilagyi, PG, Ibid.,
pp. 787-789.

                                                 Page 26 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 27 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


At the time of the first encounter with a patient, whether or not there is a current medical problem for which
the patient is seeking evaluation, the primary care physician ordinarily obtains a formal, complete medical
history which documents all of the following kinds of information. No subject heading is omitted from the
record, and if there is no relevant information in that category, an affirmative statement to that effect is
recorded, e.g., “Negative” or “not remarkable,” as evidence that consideration of that subject area was not
omitted.

!    Chief Complaint (CC): the patient’s stated reason for seeking medical evaluation and treatment;
     symptoms of illness or injury;
!    History of Present Illness (HPI): the physician’s written synthesis of the patient’s elaboration of the
     problem for which the patient is seeking help within the broader context of the complete medical
     history, the text of which includes information provided by the patient including:
     • the body location(s) of the problems identified as the chief complaint43;
     • the time and circumstances of onset of the problem;
     • the occurrence of an injury;
     • onset of symptoms and other manifestations of the medical condition;
     • or possible exposure to a physical, chemical, or biological agent that could have caused or
        significantly contributed to the medical condition;
     • the nature, character, quality, and severity of symptom(s);
     • for pain, the specific location, the pathway of radiation (if any), constancy or periods of
        intermittency, frequency, intensity, character, factors that bring on the pain, and factors that give
        relief;
     • factors that attenuate or intensify the symptoms;
     • treatment and response to treatment;
     • prior experience with same or similar symptoms;
     • the impact, if any, of the medical condition or symptoms on sleep and day-to-day life activities and
        work;
     • strategies and measures employed to adapt to or alleviate the problem; and,
     • the patient’s understanding or belief regarding the nature and cause of the problem; plus

any other relevant information in terms of positives or pertinent negatives from the following major
historical information categories:

!    Review of Systems (ROS): a set of questions structured to elicit information regarding the current
     medical status of body parts, systems and functions for the purposes of defining the context within
     which the current medical condition has arisen, identifying collateral medical issues, and uncovering
     previously unrecognized or unreported disease; and which addresses information in the following
     body systems and structures:
     • general/constitutional, head, eyes, ears, nose, mouth, throat, neck, chest, breasts, respiratory,
        cardiac, peripheral vascular, lymphatic, gastrointestinal, urinary, reproductive, musculoskeletal,
        endocrine, hematologic, neurologic, psychiatric, skin, and immunologic.
!    Past Medical History (PMH): Illness, injury, surgery, hospital admission, mental health problems;
     medication or environmental allergy;




43
  Some textbooks also describe a partial list of factors, the so-called “7 classic dimensions” of a
complaint, often expressed as: location; quantity; quality; timing; setting; modifying factors; and,
associated symptoms. However, in many cases for complete elucidation of the HPI it is generally
necessary to obtain and analyze the other elements listed above.

                                                 Page 27 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 28 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


!    Occupational History;44
!    Recreational History;
!    Environmental History;
!    Family History;
!    Psychosocial History and current life circumstances;45 and
!    Sexual and Reproductive History.

These latter major historical categories are also stand-alone components of the medical history.
The information obtained during the oral history must be supplemented, at some point in time, by
information gleaned from review and analysis of prior records.

While it is possible for a physician to perform a “complete” physical examination on the basis of
established protocols for assessment of the various body parts and systems, information obtained from
the medical history flags particular areas for probing at a deeper level.

Additional recorded information is obtained through:

!    Mental status assessment;
!    Physical examination;
!    Review and analysis of diagnostic procedures and/or tests; and,
!    Review and analysis of prior medical documentation, employment records or other potentially
     relevant materials

Internists, psychiatrists, orthopaedic surgeons, chiropractors, nurse practitioners as well as all other
medical specialists and practitioners are expected to follow the same process for obtaining information
from their patients and for documenting and analyzing their findings although, as would be expected, the
content will differ from one specialty discipline to another.46 Medical records created subsequent to the
initial clinical evaluation are also expected to contain sufficient information to continue to provide
appropriate ongoing medical care or to support a conclusion that further care is no longer medically
necessary.

Mechanism of Injury

“Mechanism of injury” usually refers to how specifically an external force or agent resulted in a body part
or structure exceeding its anatomical or physiological tolerances, thus resulting in an adverse alteration of


44
 E.g., Suls, ME, The importance of taking an occupational history, American Family Physician, 4/15/2003,
1684
45
 E.g., Sandler, JL and Becker, GE, “Addressing the relationship between back pain and distress in your
patients: the importance of the parallel history in identifying somatization,” Journal of Musculoskeletal
Medicine, 12/93, pp. 26-39
46
 E.g.: Hurst, JW, Ed., Medicine for the Practicing Physician, 1996, Appleton & Lange, Publishers,
pp.xxxv-xxvi; 1-4; 2040-2046; Andreasen, NC and Black, DW, Introductory Textbook of Psychiatry, 2nd
Edition, 1995, American Psychiatric Press, Publisher, pp. 41-52; American Academy of Orthopaedic
Surgeons, Ibid, pp. 14-17; Haldeman, S, et. al., editors, Guidelines for Chiropractic Quality Assurance
and Practice Parameters, Chapter 5, Record Keeping and Patient Consent, 1993, Aspen Publishers, pp.
81-92; and, Health Care Financing Administration and The American Medical Association,
Documentation Guidelines for Evaluation and Management Services: Questions and Answers, U.S.
Government Printing Office, 1995, updated May, 1997.

                                                 Page 28 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 29 of 33


 3/13/2020                                                                G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


anatomical structure or physiological function. In order to support a conclusion that in a specific case an
external force or agent may have resulted in an alteration of structure or function, resulting in a medical
condition, the following kinds of information may be needed: documentation of the force in question, its
magnitude and direction, and how or why it affected the body part or structure; scientifically valid medical
principles and peer-reviewed literature establishing a relationship between the force or agent and the
medical condition in question; documentation in initial clinical records of symptoms and objective clinical
signs meeting the medical diagnostic criteria of the medical condition in question.

However, in standard medical practice, a formal biomechanical assessment or an accident reconstruction
analysis are usually not required in order to establish whether or not a “clinical mechanism of injury” may
have been present. For example, although a biomechanical analysis may involve a critical assessment
and study of the vectors and forces which act upon an individual or object in order to determine the
potential for injury, given a particular scenario, in contradistinction, the concept of “clinical mechanism of
injury,” as is generally relevant in a clinical setting, is understood from factors independent of a technical
quantitative biomechanical analysis. This clinical concept of mechanism of injury instead focuses on the
circumstances of the injury, and the object is not to attempt to quantify or measure forces and correlate
those forces with the potential for injury. Instead, the critical clinical-oriented inquiry is whether or not the
circumstances involved a medically known and recognized mechanism of injury.47

Thus, it is generally not necessary to perform a biomechanical analysis48 or formal accident reconstruction
in order to provide a medically valid opinion concerning whether or not a mechanism of injury exists as
that term applies in a clinical medical context.

Accordingly, “clinical mechanism of injury” is the concept and methodology routinely relied upon by
physicians in considering the manner in which an injury may have occurred, given a patient’s reported




47
   E.g., “The anterior cruciate ligament (ACL) of the knee is often injured during traumatic twisting injuries
in which the tibia moves forward with respect to the femur, often accompanied by valgus stress [on the
joint]. No direct blow to the knee or leg is required, but the foot is usually planted and the patient may
remember a ‘popping’ sensation at the time of the injury. Similar to the ACL, PCL (posterior cruciate
ligament) injuries often occur during twisting with a planted foor in which the force of the injury is directed
posteriorly against the tibia with the knee flexed.” [Moreover, following such a mechanism of injury
sufficient to damage the ligament in question, specific clinical symptoms and findings are anticipated to be
present.] Quoted from: Solomon, DH, et al, “Does this patient have a torn meniscus or ligament of the
knee?: Value of the physical examination,” JAMA, 10/3/01, 1610-1620.
48
  Note that the terms “biomechanics” or “biomechanical” mean different things depending upon the
context. As discussed here, it could mean a quantitative estimation of forces and their directions acting on
an individual given a specific event. Similar “biomechanical” concepts and methods are also often applied
in medically-relevant contexts such as in the study of the locomotor system of the human body, in the
evaluation of the potential effects of work activity or sport on the human body, or in the clinical setting of
analysis of disease or injury of an anatomical structure. See for respective examples: (1) Nordin, M and
Frankel, VH, Basic Biomechanics the Musculoskeletal System, 2nd Edition, 1989, Lea & Febiger,
Publishers; (2) Chaffin, DB and Andersson, GBJ, Occupational Biomechanics, 2nd Edition, 1991, John
Wiley & Sons, Inc., Publishers; and, (3) Renstrom, P and Johnson, RJ, Anatomy and biomechanis of the
menisci, Clinics in Sports Medicine, 7/80, 523-529.

                                                 Page 29 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 30 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


medical history and/or the report of an occurrence of specific circumstances of an event,49 50 the nature
and known causes of the medical condition or clinical finding at issue, and other medically relevant
factors. In short, the question to be addressed clinically, with respect to a mechanism of injury, is “do the
medical findings make sense given the description of the event?” Moreover, the context or circumstances
of the reported event is further analyzed based upon the presence or absence of a verifiable medical
condition that has been scientifically shown to potentially be caused by the kind of event in question.

Causation

In some instances, the origin or cause of a medical condition will become an issue, and a doctor will be
asked to determine "causation." "Causation," however, has one meaning with respect to medical issues51
and quite a different meaning with respect to legal issues.

From the medical vantage point, an understanding of the "cause" of a medical condition is necessary, with
respect to a particular patient, for the purposes of evaluation to arrive at a diagnosis, initiation of
appropriate (cause-specific) treatment, and formulation of a plan to manage the patient to the point of
recovery and discharge from care or to the point of stabilization and entry into a phase of long-term
maintenance care. In addition, an understanding of the "cause" of a medical condition is necessary to
determine whether or not a program for prevention is feasible and to implement such a program.

When there are issues of concern beyond the medical issues, such as legal matters, a determination of
the medical cause of a medical condition is needed as a starting point for resolution.




49
 Also assuming the report is reliable and/or supported by additional verifiable information, and that clinical
assessment findings correlate with an appropriate and potentially related medical condition or disorder.
50
  As explained in a major textbook on emergency medicine, “Knowledge of the mechanism of injury
enhances the management of trauma patients,” and assists the physician to anticipate specific injury and
afford more appropriate and timely treatment. See, Rosen’s Emergency Medicine: Concepts and Clinical
Practice, 6th Edition, 2006, Mosby Publishers, 302-3; also, Grande, CM and Stene, JK, Mechanism of
Injury: etiologies of trauma. In Stene, JK, Grande, CM (eds): Trauma Anesthesia, Williams & Wilkins,
Publishers, 1990.
51
  In medicine, the term “etiology” is often used in place of the word “cause.” For example, “etiology: the
science and study of the causes of disease and their mode of operation,” from Steadman’s Pocket
Medical Dictionary, 1987, Williams and Wilkins, Publishers. Note that the process of “differential
diagnosis,” as discussed above, is not necessarily the same process as an assessment of the potential
causes of a medical condition. The term “differential etiology” may be more applicable in describing the
process of analysis regarding the possible causes of a medical problem; and, in the standard clinical
context, this process may include the consideration of the various factors scientifically shown to be
associated with the condition, or alternatively, also acknowledgment of factors scientifically not shown to
be related to the condition. Such an endeavor may serve an important medical purpose, and could have
vital public health ramifications, if, for example, a dangerous communicable disease is at issue as a
possible etiology for a patient’s illness. Then, one important question becomes “how was the infection
transmitted to this patient?” However, as discussed below, there is a critical distinction between Step 1
and Step 2 of the determination of causation (etiology) for non-medical purposes, i.e, only Step 1 is a
medical determination.

                                                 Page 30 of 33
        Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 31 of 33


    3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

    Memo To: Ryan M Perdue, Esq

    Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


Accordingly, a determination of causation for nonmedical purposes is a two-step process52:

        Step 1:     A medical determination that an alleged external factor could have caused or significantly
                    contributed to the medical condition in question; and

        Step 2:     A nonmedical determination that the alleged factor did, in fact, in the instant case, cause
                    or significantly contribute to occurrence of the medical condition.

This two step process is equivalent to the two components of “causation” described by Larson in analyzing
claims regarding the cause of harm from exposure to factors such as toxins or trauma,53 namely, “general
causation” and “specific causation.” In order to reach a supportable conclusion that the answer to Step 1
is “yes,” the physician must, as set forth in Daubert and within the professional reference framework of
established medical diagnostic criteria and scientifically valid medical principles and practice, have
conducted a thorough review of the specific facts of the case and the existing medical and other relevant
documentation taking into account appropriate scientific principles as documented in the pertinent peer-
reviewed scientific literature and the relevance of these principles to the questions at hand. In the legal
arena, the answer to Step 2 is left to the finder of fact, and is ultimately not a medical determination.

Employability

An individual is “employable” when he or she has the capacity, with or without accommodation and without
a significant risk of substantial injury or harm to self or others, to travel to and from work, to be at work, to
perform the essential functions of his or her position in an acceptable manner, and to otherwise meet the
demands of the job and the conditions of employment.54 55 An individual is “not employable” in a position
when the individual lacks such capacity because of a medical condition or for any nonmedical reason.

An individual is not employable for medical reasons, when one of two conditions is met:

•       A medical condition, with or without accommodation, precludes the individual from traveling to and
        from work, being at work, performing the essential functions in an acceptable manner, or otherwise
        meeting the demands of the job and the conditions of employment; or
•       Because of a medical condition, with or without accommodation, it is medically necessary to restrict
        the individual from performing one or more essential functions of the position or from an activity or
        task necessary to otherwise meet the demands of the job and the conditions of employment.

An individual is not unemployable simply because a physician says so, for example, by advising that the
individual refrain from a particular activity or by submitting a disability form. There must be a medical
basis upon which to conclude that such a restriction is medically necessary even if the individual wants to



52
 Doege, T.C. and Houston, T.P., Eds: American Medical Association Guides to the Evaluation of
Permanent Impairment, 4th Edition, 1993, American Medical Association, p. 316.
53
  Larson, JR, “Expert witness and scientific testimony issues concerning mold litigation in state and
federal courts,” Journal of Controversial Medical Claims, 2004, Vol. 10, p. 17.
54
     Doege, T.C. and Houston, T.P., Eds, AMA Guides, 1993, Ibid., pp. 6; 318.
55
  Smith, GM: Chapter 18 – “The Role of the Occupational Medicine Physician in the Management of
Industrial Injury.” In Mayer, T, Money, V and Gatchel, R, Editors: Contemporary Conservative Care for
Painful Spinal Disorders, 1991, Lea & Febiger, pp. 194-5.

                                                    Page 31 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 32 of 33


 3/13/2020                                                                G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


engage in the activity, and documentation of the restriction for comparable non-work-related activities as
well must appear in the medical management plan.

The medical information contained in actual medical records56 must be assessed in the appropriate
administrative context to determine its relevance and probative value with respect to the issues at hand.
Two distinct contexts may be defined with respect to disability for the performance of duty: the existence
of a documented deficiency in service (performance of duty) severe enough to warrant removal of the
employee from the position he or she occupies; or, in the absence of such a service deficiency, the
occurrence of a new medical condition, or a change for the worse of an existing medical condition, that
warrants, because of a significant risk of substantial injury or harm or a risk of sudden or subtle
incapacitation, new restriction from one or more essential functions of the position or from an activity
required to otherwise meet the demands of the job and the conditions of employment.

When administrative documentation exists regarding a deficiency in an employee’s service severe enough
to warrant removal from the position, two questions arise. First, given the nature of the medical condition
and the nature of the service deficiency, is it possible that the medical condition could have caused or
significantly contributed to the service deficiency. This is a medical question to be answered by a
physician. Second, in this particular instance, did the medical condition, in fact, cause or significantly
contribute to the service deficiency. This is not a medical question although input from a physician may be
needed to assist the decision-maker.

If the answer to both questions is “yes,” then it is necessary to consider whether or not the individual is
likely to recover from the medical condition within an acceptably short period of time. If the medical
condition has become static or well stabilized and is not likely to improve, an employer is required by
Federal and state law to consider some form of accommodation would enable the individual to be fully
functional despite the medical condition. If accommodation is not possible, including reassignment of the
employee to a vacant position for which the employee is qualified, then the individual is no longer qualified
for the position and retention as an employee may not be justifiable as a business matter. In this instance,
the employee may be eligible for disability benefits upon termination of employment or for disability
retirement. Whether or not a workers’ compensation claim has been filed and accepted for the disease or
injury at issue, it may also be necessary to determine whether or not the medical condition is service
connected for retirement purposes.

If the answer to either question is “no,” then there is no medical or disability issue and management may
proceed with an appropriate administrative action.

In some instances where an actual service deficiency does not exist, a medical condition may,
nevertheless, cause the individual to be incapacitated for the performance of duty, in particular, when
restriction from performing one or more of the essential functions of the position is medically necessary.
When this occurs and it is not possible to provide an accommodation that reduces the risk to an
acceptable level or eliminates it altogether, even if the individual was performing all the essential functions
of the job in an acceptable manner and otherwise meeting the demands of the job and the conditions of
employment, because of the medically necessary restriction, the individual would, de facto, be disabled for
the performance of duty. Moreover, if the medical condition has become static or well stabilized and is not
likely to improve, the incapacity would, indeed, be permanent.

In other instances, a medical condition may not entail medically necessary restriction from any of the
individual’s tasks or duties at work. In this case, if the individual wanted to engage in all of the essential


56
  See explanations of “medically necessary,” “accommodation,” and “medical record” in previous
footnotes, Nos. 12, 13, and 14.

                                                 Page 32 of 33
     Case 1:19-cv-00545-JHR-JFR Document 45-5 Filed 04/14/20 Page 33 of 33


 3/13/2020                                                               G. Theodore Davis, M.D. & Associates, PA

 Memo To: Ryan M Perdue, Esq

 Re: Review and Analysis of Medical Records and Documents - Kyle Beebe


functions of the position, a physician would have no valid medical basis upon which to recommend that he
or she not do so. Without a valid medical basis to support a conclusion that a restriction is medically
necessary, as noted above, an assertion by a physician, no matter how strongly voiced, that the individual
has been “advised” not to engage in the activity can have no acceptable meaning for administrative or
legal purposes.

Validation and Use of Medical Information in a Non-medical Decision Process57

Keeping in mind that when an individual who requests disability benefits, accommodation, medically based
modification of a work location or job, or compensation for injury or disability, is required to present
medical documentation, in the form of clinical records, to meet an appropriately defined medical burden of
proof, it is only after a medical determination is made regarding the completeness, sufficiency, and
accuracy of the medical information and the medical and scientific validity of the decisions regarding
treatment and recommendations based on the information that it is appropriate to assess the relevance of
the information with respect to the concerns at hand. More simply, unless the medical validity of the
information is established, relevance is not at issue. And it is only after the relevance has been verified
that a decision can be made as to whether or not the individual has met the medical burden of proof for
approval of the request, benefit or compensation. No matter how compelling information may be with
respect to medical issues, and no matter how authoritatively it is asserted, information that is not both
valid and relevant is of no value in meeting a medical burden of proof.

The medical information used in non-medical decision processes is not “medical technical” information of
the kind that is ordinarily used by medical professionals such as findings on physical examination or
laboratory test results. Instead, the information used in such decision processes is “medical non-
technical” in nature and must be communicated in a form that satisfies the decision-maker’s need.

For example, in a setting where all applicants for a particular job are required to undergo a post-offer, pre-
placement medical evaluation in accordance with established medical hiring standards, the decision
maker would want to know whether or not “the applicant meets the medical standards for placement” in
the position. Or, when an employee who operates heavy equipment or works at heights has experienced
a fainting spell, the manager would need to know that “because of the nature and severity of the medical
condition, as explained above, the employee presents a significantly greater risk of sudden incapacitation
than someone without the medical condition.”

Or, in a setting where an individual is seeking some form of compensation for an apparent injury due to an
accident, the decision maker would need to know whether or not there was sufficient information to
conclude that an actual mechanism of injury occurred as a result of the reported accident, whether or not
the medical condition stated to have occurred as a consequence of the accident was in fact present, and,
whether or not the medical attention provided thus far, or possibly needed in the future, was reasonable
and related to problems that developed due to the event under consideration.




57
  Smith, GM, “The role of the occupational medicine physician in the management of industrial injury,” in
Contemporary Conservative Care for Painful Spinal Disorders, Editors Mayer, TG, et al, Lea & Febiger,
1991, 191-201.

                                                 Page 33 of 33
